Exhibit 10.117

 

ASSIGNMENT OF ACCOUNT AND SECURITY AGREEMENT

 

This ASSIGNMENT OF ACCOUNT AND SECURITY AGREEMENT (the “Agreement”) is made and
entered into this 19th day of August, 2003, by and among BEAL BANK, S.S.B., a
savings bank organized under the laws of the State of Texas (the “Lender”),
MONROE OUTLET CENTER, LLC, a Michigan limited liability company (“Monroe”), and
HUNTLEY DEVELOPMENT LIMITED PARTNERSHIP (“HDLP”), an Illinois limited
partnership (the “Borrower”).

 

WITNESSETH:

 

A.            Lender has heretofore made a loan (the “HDLP Loan”) to HDLP, in
the maximum principal amount of $11,712,177.00.  The HDLP Loan is evidenced by
that certain Amended, Restated and Increased Promissory Note, dated January 30,
2002, in the stated principal amount of $11,712,177.00, executed by HDLP and
payable to the order of the Lender.  The HDLP Loan is secured by, among other
things, that certain Adjustable Rate Mortgage, Security Agreement and Assignment
of Leases and Rents (as previously modified and extended, the “First HDLP
Mortgage”), dated as of October 27, 1999, executed and delivered by HDLP for the
benefit of Lender, which encumbers, among other things, certain real property
located in Kane County, Illinois and more particularly described in the Mortgage
and all improvements and fixtures thereon, and which has been recorded as
Document No. 1999K103679 in the Records of Kane County, Illinois.

 

B.            Lender has also heretofore made a loan (the “Monroe Loan”) to
Monroe, which Monroe Loan is in the maximum principal amount of $7,000,000.00. 
The Monroe Loan is evidenced by that certain Promissory Note I, in the stated
principal amount of $3,000,000.00, and that certain Promissory Note II, in the
stated principal amount of $4,000,000.00, each dated July 10, 2002, each
executed by Monroe and each payable to the order of Lender.  The Monroe Loan is
secured by, among other things, those certain Commercial Mortgages, each dated
July 10, 2002, each executed by Monroe and each for the benefit of Lender, one
of which has been recorded in Liber 2254, beginning at Page 83 in the Register
of Deeds of Monroe County, Michigan, and the other is recorded in Liber 3457,
beginning at Page 506 in the Register of Deeds of Muskegon County, Michigan (the
“Monroe Mortgages”).

 

C.            HDLP and Monroe are affiliated in that the owners (whether direct
or indirect) of HDLP are also the owners (whether direct or indirect) of Monroe.

 

D.            Monroe has requested that Lender agree to release from the Monroe
Mortgages certain property encumbered thereby (the property to be so released by
Lender is referred to herein as the “Released Property”).  Lender has agreed to
so release such property provided certain conditions are satisfied.  Among the
conditions to be so satisfied are that (i) HDLP grant to Lender a subordinate
lien Mortgage, Security Agreement and Assignment of Leases and Rents (the
“Second HDLP Mortgage”, the First HDLP Mortgage and the Second HDLP Mortgage are
herein referred to collectively as the “HDLP Mortgages”) encumbering the
property encumbered by the First HDLP Mortgage as security for the Monroe Loan
and (ii) Monroe deposit $3,000,000.00 of the proceeds from the sale of the
Released Property into the Account, as hereinafter defined, and pledge such
Account and all proceeds therein and rights relating thereto to Lender as
collateral for the obligations owed by HDLP and Monroe to Lender in regard to
the HDLP Loan and the Monroe Loan.  The parties hereto desire to enter into this
Agreement to effect the pledge of and grant of a security interest in the
Account and such other rights to Lender as hereinafter provided.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed by each
of the parties hereto, and as additional collateral for the HDLP Loan and the
Monroe Loan

 

1

--------------------------------------------------------------------------------


 

and with the understanding that Lender would not agree to release the Released
Property from the Lender’s liens and security interests or agree to grant HDLP
an additional option to extend the term of the HDLP Loan but for the execution
and delivery hereof, the parties hereto hereby agree as follows:

 

1.                                       Monroe does hereby assign, transfer and
pledge to Lender and grant to Lender a first priority and the only security
interest in all right, title and interest of Monroe in and to the account
identified as follows, together with all instruments, documents and other
writings evidencing the same, all funds now or hereafter deposited therein and
all rights relating thereto (collectively, the “Account”):

 

Identifying Number
of Account:

 

Name of Account:

 

Name and Address of Institution
holding the Account (the “Institution”):

 

 

Monroe Outlet Center/

 

Beal Bank, S.S.B.

Acct. #

 

 

 

Beal Bank Pledged Account

 

6000 Legacy Drive, 4 East

 

 

 

 

Plano, Texas  75024

 

2.                                       This Assignment is made as and shall
constitute collateral security for any and all Indebtedness and Obligations, as
each such term is defined in the HDLP Mortgages, and all Indebtedness, as such
term is defined in the Monroe Mortgages, of any kind and nature of HDLP and/or
Monroe to Lender, howsoever evidenced, whether now existing or hereafter
arising, direct or indirect, absolute, contingent, joint, several or joint and
several (collectively, the “Obligation”).  Each party to this Agreement hereby
confirms that this Agreement shall constitute an “authenticated record” and that
the arrangements established under this Agreement shall constitute “control” of
the Account as contemplated by Section 9-104 of the Uniform Commercial Code (as
adopted in the State where the Account is located).

 

3.                                       Monroe and HDLP represent and warrant
to Lender and agrees with Lender that (i) each of Monroe and HDLP has full
power, right and authority to execute and deliver this Agreement, (ii) Monroe is
the sole owner of all aspects and components of the Account free and clear of
all liens and encumbrances of any nature whatsoever, other than those created
hereby, (iii) Monroe will not, until the security interest and assignment
created hereby terminate, create any security interest or lien in or on or
further assign or pledge the Account or any part thereof or interest thereon,
(iv) Monroe will cause the Institution to provide to Lender duplicate copies of
the monthly statements issued in regard to the Account, which duplicate copies
will be sent to the Lender at the time such Account statements are sent to
Monroe, and (v) Monroe has deposited into the Account the sum of $3,000,000.00
and the balance in the Account is currently not less than $3,000,000.00.

 

4.                                       Upon the occurrence of any Event of
Default (herein so called), as such term is defined or referred to in any of the
HDLP Mortgages (including, without limitation, any Event of Default arising as a
result of an Event of Default in regard to the Monroe Loan), Lender is hereby
authorized to withdraw any and all funds in the Account and apply such funds to
the payment of the Obligation, in such order and manner as lender shall elect.

 

5.                                       Monroe hereby constitutes and appoints
Lender the true and lawful attorney-in-fact of Monroe with full power of
substitution, to ask, demand, collect, receive, receipt for, sue for, compound
and give acquittance for any and all amounts which may be or become due or
payable under or in regard to the Account, to execute any and all checks,
withdrawal receipts or other orders for the payment of money drawn on the
Account and to endorse the name of Monroe on all commercial paper given in
payment or in part payment thereof, and in its discretion to file any claim or
take any other action or proceeding, either in its own name or in the name of
Monroe or otherwise, which Lender may deem necessary or appropriate to protect
and preserve the right, title and interest of Lender hereunder or otherwise in
regard to the Account.  Without limitation of its other rights hereunder, upon
the occurrence and during the continuance of an Event of Default, Lender shall
have and is

 

2

--------------------------------------------------------------------------------


 

hereby given full power and authority to transfer the Account into the name of
Lender or its nominee.

 

6.                                       Monroe covenants and agrees with Lender
that Monroe will deliver to Lender, promptly following Monroe’s receipt thereof,
each Account Book, Passbook and/or Certificate evidencing the Account, if any;
and that Monroe will not withdraw any money from the Account, except as
permitted below.

 

7.                                       So long as no Event of Default and no
event or condition which, with the giving of notice, the passage of time, or
both, could mature into an Event of Default then exists, up to $750,000.00 of
the proceeds in the Account may be used to pay a portion of the interest
hereafter becoming due and payable on the HDLP Loan and the balance of the
proceeds in the Account may be used to pay costs which are hereafter incurred by
HDLP in designing and constructing improvements on the HDLP property and other
third party expenses that enhance the value of the HDLP property, provided all
such costs are approved in writing by Monroe and Lender, which approval by
Lender may be granted or withheld at the sole discretion of Lender (all such
costs so approved by Lender and Monroe are referred to herein collectively as
the “Approved Costs”).  Withdrawals of proceeds in the Account to pay interest
accrued on the HDLP Loan and/or Approved Costs may be made no more frequently
than once per month.  If HDLP desires to use proceeds in the Account to pay
interest accrued on the HDLP Loan or Approved Costs, HDLP will provide to Lender
a written request along with a written consent of Monroe to the proposed
withdrawal of funds from the Account to pay such interest and/or Approved
Costs.  Such written request will specify the amounts to be so withdrawn from
the Account, the uses to which such withdrawn proceeds of the Account are to be
used and the person or entity who is to receive any of such proceeds.  In
addition, HDLP will provide to Lender such other information concerning the
withdrawal being requested as Lender may require.  Lender will review the
materials so provided by HDLP and upon its completion of such review, will
notify HDLP and Monroe of Lender’s approval or disapproval thereof.  If Lender
disapproves any thereof, Lender will also advise HDLP and Monroe of the reason
for its disapproval.  If Lender approves the withdrawal of any proceeds from the
Account as provided herein, Lender, HDLP and Monroe will jointly instruct the
Institution in writing as to the amount to be withdrawn from the Account and how
such withdrawn funds are to be paid and/or wire transferred.

 

8.                                       Without limitation or other rights and
remedies of Lender, if an Event of Default exists, Lender shall have the right
to execute (and the Institution will honor) withdrawal/wire transfer requests on
or in regard to the Account on behalf of Monroe pursuant to the limited power of
attorney hereinabove contained.

 

9.                                       Except as otherwise provided herein,
the the available funds (i.e., collected balance less returned items)
outstanding to the credit of the Account from time to time may not be withdrawn
or applied or offset by the Institution for any claim that the Institution may
have other than the Obligations and the Institution hereby waives all liens and
all rights of offset and recoupment except for application to the Obligations as
to any funds at any time in the Account.

 

10.                                 All fees for the services to be provided by
the Institution, including any charges by the Institution in respect of items
returned for insufficient funds, shall be paid by Monroe (and the Institution
shall look solely to Monroe for such payment).  The Institution may not draw on
or offset against funds in the Account for payment of any such fees.

 

11.                                 (a) The Institution may resign its duties
under this Agreement at any time upon not less than ten (10) days prior written
notice to Lender, Monroe and HDLP.  Monroe and Lender may, by providing not less
than ten (10) days prior written notice to HDLP and the Institution, at any time

 

3

--------------------------------------------------------------------------------


 

require that another bank selected by Monroe and approved by Lender in its sole
discretion be the depository of the Account and the Institution. 
Notwithstanding the foregoing, if Monroe shall fail to cause a commercial bank
selected by Monroe and approved by Lender to assume, within fifteen (15) days
following receipt of such notice, all obligations of the Institution arising
hereunder from and after the effective date of resignation by or removal of the
Institution, Lender shall have the right to engage another bank to establish and
hold the Account and perform the duties of the Institution described herein or
to establish and hold the Account itself.  Upon any such resignation or removal
and assumption, Monroe, HDLP, Lender and the new Institution will enter into
such documents as Lender may require to evidence such change of the Institution
and to preserve and protect Lender’s rights hereunder and otherwise in regard to
the Account.

 

(b)           Lender, Monroe and HDLP may terminate this Agreement at any time
upon thirty (30) days joint written notice to the Institution, or upon two (2)
business days joint written notice if the termination is for gross negligence,
willful misconduct or breach of this Agreement on the part of the Institution.

 

12.                                 Lender shall have all rights and remedies
available to a secured party under the Uniform Commercial Code as is applicable
in the State of Texas (the “Code”), and Monroe and HDLP shall have all duties
and obligations of a debtor under the Code in regard to the Account and this
Agreement.  To the extent required by the Code, Lender, Monroe and  HDLP agree
that notices given at least ten (10) days prior to the date any action is
proposed to be taken pursuant to the Code will be deemed reasonable notice.

 

13.                                 Notices to be given to the parties hereto in
regard to this Agreement shall be given to the parties as provided in the HDLP
Mortgage and at the addresses set forth below:

 

If to Lender:

 

Beal Bank, S.S.B.

 

 

6000 Legacy Drive, 4 East

 

 

Plano, Texas 75024

 

 

Attn:  William T. Saurenmann

 

 

 

If to Monroe:

 

Monroe Outlet Center, LLC

 

 

77 W. Wacker Drive, Suite 4200

 

 

Chicago, Illinois  60601

 

 

Attn:  Gary Skoien

 

 

 

If to HDLP:

 

Huntley Development Limited Partnership

 

 

77 W. Wacker Drive, Suite 4200

 

 

Chicago, Illinois  60601

 

 

Attn:  Gary Skoien

 

14.                                 This Agreement constitutes the complete and
final agreement of the parties hereto in regard to the subject matter hereof,
and any and all prior or contemporaneous agreements, whether written or oral,
relating to the subject matter hereof, are merged herein and superseded hereby.

 

15.                                 Unless otherwise agreed by Lender in
writing, within thirty (30) days following the date hereof, Monroe will (subject
to obtaining the approval of Lender to the hereinafter described replacement
bank, which approval may be granted or withheld in Lender’s sole discretion)
select a bank other than Beal Bank, S.S.B. to act as the Institution, and will
execute and deliver and cause such other bank to execute and deliver to Lender,
at Lender’s option, either an amendment hereto by which such other bank will
become the Institution or an Assignment of Account and Security Agreement as
required by Lender and the funds in the Account will be transferred to such
other Bank and be

 

4

--------------------------------------------------------------------------------


 

held therein subject to the pledge and security interest of Lender.

 

EXECUTED as of the day and year first above written.

 

 

 

MONROE:

 

 

 

MONROE OUTLET CENTER, LLC

 

 

By:

Horizon Group Properties, L.P.,

 

 

 

its Manager

 

 

 

By:

Horizon Group Properties, Inc.,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

HDLP:

 

 

 

 

 

 

 

HUNTLEY DEVELOPMENT LIMITED PARTNERSHIP

 

 

By:

Horizon Huntley, LLC, its General Partner

 

 

 

By:

Horizon Group Properties, L.P.,

 

 

 

 

its sole Managing Member

 

 

 

 

By:

Horizon Group Properties, Inc.,

 

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

BEAL BANK, S.S.B.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

William T. Saurenmann

 

 

 

Title:

Senior Vice President

 

6

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT

 

The Institution hereby acknowledges and agrees with the terms and provisions of
the foregoing Agreement, acknowledges the pledge of, and granting of a security
interest in, the Account by Monroe to Lender and agrees not to honor any drafts,
withdrawal or wire transfer requests or checks drawn on the Account unless such
draft, withdrawal or wire transfer request or check has been executed on behalf
of Lender as described above or is payable to Lender as described in paragraph 8
above.  The Institution hereby (i) waives and releases any and all rights of
set-off (for obligations other than the Obligations) against any and all sums in
or credited to the Account and (ii) except for the security interest granted to
Lender hereby, agrees the undersigned, in its capacity as the Institution, has
no claims, security interests or liens on or against the Account or any of the
funds in the Account.

 

 

 

INSTITUTION:

 

 

 

 

 

BEAL BANK, S.S.B.

 

 

 

 

 

By:

 

 

 

 

Name:  William T. Saurenmann

 

 

Title:    Senior Vice President

 

7

--------------------------------------------------------------------------------